Case 2:15-cv-04878-DMG-AGR Document 129 Filed 02/12/21 Page 1 of 4 Page ID #:965



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
        PILLSBURY WINTHROP SHAW PITTMAN LLP
    8
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
   10   Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs, TC Rich, LLC, Rifle Freight, Inc.,
   12 Fleischer Customs Brokers, Richard G. Fleischer, and Jacqueline Fleischer
   13
                               UNITED STATES DISTRICT COURT
   14
                             CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited         Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,            Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and              THIRTEENTH FURTHER JOINT
   19 JACQUELINE FLEISCHER, an                   QUARTERLY STATUS REPORT
      individual,                                AS ORDERED BY THE COURT
   20
                   Plaintiffs,
   21
             v.
   22
      PACIFICA CHEMICAL,                         Action filed: June 26, 2015
   23 INCORPORATED, a California                 Discovery: Stayed
      corporation, AQUA SCIENCE                  Trial date: None set
   24 ENGINEERS, INC., a California
      Corporation, A/E WEST
   25 CONSULTANTS, INC., a Nevada                Submitted on February 16, 2021
      Corporation, and DOES 1 through 10,
   26 inclusive,
   27                 Defendants.
   28
        TC RICH v. Pacifica Chemical, et al.                  THIRTEENTH FURTHER JOINT
        USDC Case No. CV 15-4878 DMG (AGRx)                              STATUS REPORT
Case 2:15-cv-04878-DMG-AGR Document 129 Filed 02/12/21 Page 2 of 4 Page ID #:966



    1          Plaintiffs TC RICH, LLC, a California limited liability company, RIFLE
    2 FREIGHT, INC., a California corporation, FLEISCHER CUSTOMS BROKERS, a
    3 sole proprietorship, RICHARD G. FLEISCHER, an individual, and JACQUELINE
    4 FLEISCHER, an individual, and defendant PACIFICA CHEMICAL
    5 INCORPORATED, and Plaintiff-Intervenor (collectively, the “Parties”) submit this
    6 Thirteenth Further Joint Status Report.
    7          The twelve prior joint reports were filed on:
    8                     1. January 19, 2018 (Dkt. 91];
    9                     2. October 19, 2018 [Dkt. 96];
   10                     3. November 14, 2018 [Dkt. 98];
   11                     4. February 7, 2019 [Dkt. 100];
   12                     5. February 28, 2019 [Dkt. 103];
   13                     6. May 14, 2019 [Dkt. 117];
   14                     7. August 14, 2019 [Dkt. 118];
   15                     8. November 14, 2019 [Dkt. 119];
   16                     9. February 14, 2020 [Dkt. 121];
   17                     10.May 14, 2020 [Dkt. 125];
   18                     11.August 14, 2020 [Dkt. 127]; and
   19                     12.November 16, 2020 [Dkt. 128].
   20          The Parties reported in the 12th Quarterly Report that on November 11, they
   21 conducted a telephonic meet and confer to discuss the results of the pilot study and a
   22 potential return to mediation, as well as other potential paths to resolution. During
   23 the discussion, counsel for Defendant Pacifica Chemical agreed to solicit bids from
   24 environmental remediation firms to gauge the cost and willingness of those firms to
   25 assume responsibility for remediation of the Site. Two neutral consultants analyzed
   26 the site conditions and generally believed that the cost of cleanup would be in a
   27 range similar to the recommended removal action alternative presented to DTSC in
   28 the Removal Action Workplan. Neither company, however, was prepared to

        TC RICH v. Pacifica Chemical, et al.    1                 THIRTEENTH FURTHER JOINT
        USDC Case No. CV 15-4878 DMG (AGRx)                                  STATUS REPORT
Case 2:15-cv-04878-DMG-AGR Document 129 Filed 02/12/21 Page 3 of 4 Page ID #:967



    1 guarantee a fixed cleanup price.
    2          In the matter of TC Rich v. Hussain Shaikh (2:19-cv-02123-DMG-AGR),
    3 Plaintiffs and Defendant Shaikh filed summary disposition motions that will be
    4 heard on February 19th. The parties anticipate conducting a further meet and confer
    5 discussion after the Court rules on the cross-motions for summary judgment,
    6 including whether a return to mediation with Tim Gallagher will be helpful to
    7 resolve the remaining issues.
    8
    9 Dated: February 12, 2021                 RAINES FELDMAN LLP
   10
   11
                                               /s/   John S. Cha
   12                                          John S. Cha
                                               Counsel for Plaintiffs
   13
   14
        Dated: February 12, 2021               PILLSBURY WINTHROP SHAW
   15                                          PITTMAN LLP

   16
   17
                                               /s/  Mark Elliott
   18                                          Mark Elliott
                                               Counsel for Plaintiffs
   19
   20
        Dated: February 12, 2021               PALADIN LAW GROUP® LLP
   21
   22
                                               /s/   Bret A. Stone
   23
                                               Bret A. Stone
   24                                          Counsel for Defendants Pacifica Chemical,
   25                                          Incorporated

   26
   27
   28

        TC RICH v. Pacifica Chemical, et al.   2                  THIRTEENTH FURTHER JOINT
        USDC Case No. CV 15-4878 DMG (AGRx)                                  STATUS REPORT
Case 2:15-cv-04878-DMG-AGR Document 129 Filed 02/12/21 Page 4 of 4 Page ID #:968



    1 Dated: February 12, 2021                 FOLEY & LARDNER LLP
    2
    3                                          /s/   Sarah Slack
                                               Sarah A. Slack
    4
                                               Counsel for Plaintiff-Intervenor
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        TC RICH v. Pacifica Chemical, et al.   3                  THIRTEENTH FURTHER JOINT
        USDC Case No. CV 15-4878 DMG (AGRx)                                  STATUS REPORT
